EXHIBIT 10.10

Silicon Valley Bank

Amendment to Loan Documents



Borrower: Sigma Designs, Inc.

Address:   1221 California Circle

                 Milpitas, California 95035

Date:        October 31, 2003





            THIS AMENDMENT TO LOAN DOCUMENTS is entered into between Silicon
Valley Bank ("Silicon") and the borrower named above ("Borrower").

            The Parties agree to amend the Loan and Security Agreement between
them, dated September 7, 2001 (as previously amended from time to time, the
"Loan Agreement"), as follows, effective as of the date hereof. (Capitalized
terms used but not defined in this Amendment shall have the meanings set forth
in the Loan Agreement.)

            1. Amended Schedule. The Schedule to the Loan Agreement is hereby
amended in its entirety to read as set forth in the Amended and Restated
Schedule to Loan and Security Agreement of even date herewith.

            2. Certain Provisions Only Applicable on Event of Default. The
provisions of Sections 4.3, 4.4 and 4.5 of the Loan Agreement shall only be
applicable after the occurrence and during the continuance of an Event of
Default.

            3. Modified Audit Provision. The first sentence of Section 5.4 of
the Loan Agreement that currently reads as follows:

At reasonable times, and on one Business Day's notice, Silicon, or its agents,
shall have the right to inspect the Collateral, and the right to audit and copy
Borrower's books and records.

is hereby amended to read as follows:

At reasonable times, and on one Business Day's prior notice, Silicon, or its
agents, shall have the right to inspect the Collateral, and the right to audit
and copy Borrower's books and records. The parties contemplate that such audits
will be performed as follows: (1) after Borrower's first request for a Loan
after the date hereof but prior to such Loan, if any, being made by Silicon and
(2) thereafter no more frequently than semiannually, provided, however, if
Borrower does not request any Loans then no more frequently than annually.
Notwithstanding the foregoing, nothing herein restricts Silicon's right to
conduct such audits more frequently if (i) Silicon believes that it is advisable
to do so in Silicon's good faith business judgment, or (ii) Silicon believes in
good faith that an event of default or an event which, with notice or passage of
time or both would constitute an event of default, has occurred and is
continuing.

            4. Modified Audit Fee. The sentence of Section 5.4 of the Loan
Agreement that currently reads as follows:

The foregoing inspections and audits shall be at Borrower's expense and the
charge therefor shall be $750 per person per day (or such higher amount as shall
represent Silicon's then current standard charge for the same), plus reasonable
out of pocket expenses.

is hereby amended to read as follows:

The foregoing inspections and audits shall be at Borrower's expense and the
charge therefor shall be $700 per person per day (or such higher amount as shall
represent Silicon's then current standard charge for the same), plus reasonable
out of pocket expenses.

            5. Modified Definition of Insured Foreign Receivables. The
definition of "Insured Foreign Receivable" set forth in Section 8 of the Loan
Agreement is hereby amended to read as follows:

"Insured Foreign Receivables" means Receivables owing from Account Debtors
located outside the United States or Canada which are credit insured under a
credit insurance policy which is in form and substance acceptable to Silicon in
its good faith business judgment, and which is issued by an insurance company
which is, and continues to be, acceptable to Silicon in its good faith business
judgment (the "Credit Insurance Policy"), provided that Silicon is the exclusive
loss payee under said policy. Insured Foreign Receivables shall be subject to
the following additional provisions:

(a) Borrower agrees to comply with all requirements of the Credit Insurance
Policy, to provide Silicon with copies of all claims thereunder and all reports
made to the insurance company, to make timely claims thereunder in the event of
any loss covered by such insurance, and to keep said insurance in full force and
effect so long as any Receivables subject thereto are outstanding.



(b) To the extent Receivables owing from an Account Debtor exceed any limits set
forth in the Credit Insurance Policy, they shall not be deemed to be Insured
Foreign Receivables. In addition, to the extent total Receivables insured under
the Credit Insurance Policy exceed the policy limit of the Credit Insurance
Policy, they shall not be deemed Insured Foreign Receivables.



(c) Borrower shall assure that the terms of sale, products sold, and all other
aspects of sales to Account Debtors named in the Credit Insurance Policy shall
comply in all respects with the terms and requirements of the Credit Insurance
Policy.



(d) Silicon may, in its good faith business judgment, establish reserves with
respect to Insured Foreign Receivables to take into account deductibles,
co-insurance, other provisions of the Credit Insurance Policy, and other factors
and risks relating to the Insured Foreign Receivables.



(e) If more than 35% of the Receivables owing from an Account Debtor on Insured
Foreign Receivables are outstanding more than 90 days from their invoice date
(without regard to unapplied credits), then none of the Receivables owing from
that Account Debtor will be deemed to be Insured Foreign Receivables; provided,
however, such percentage will be 40% for Insured Foreign Receivables of
Flextronics, Inc. and Solectron, Inc.



(f) [omitted].



(g) In addition to the limitations set forth in Section 1 of the Schedule,
Receivable Loans with respect to Insured Foreign Receivables shall be limited to
$1,500,000 at any time outstanding.

            6. Additional Definitions. The definitions on Exhibit A hereto are
hereby added to Section 8 of the Loan Agreement in alphabetical order.

            7. Representations True. Borrower represents and warrants to Silicon
that all representations and warranties set forth in the Loan Agreement, as
amended hereby, are true and correct.

            8. General Provisions. This Amendment, the Loan Agreement, any prior
written amendments to the Loan Agreement signed by Silicon and Borrower, and the
other written documents and agreements between Silicon and Borrower set forth in
full all of the representations and agreements of the parties with respect to
the subject matter hereof and supersede all prior discussions, representations,
agreements and understandings between the parties with respect to the subject
hereof. Except as herein expressly amended, all of the terms and provisions of
the Loan Agreement, and all other documents and agreements between Silicon and
Borrower shall continue in full force and effect and the same are hereby
ratified and confirmed.

Borrower:

SIGMA DESIGNS, INC.

 

By____________________________

President or Vice President



By____________________________

Secretary or Ass't Secretary

Silicon:

SILICON VALLEY BANK

 

By____________________________

Title__________________________



 

 

 

Exhibit A

Additional Definitions

             "Closing Date" is the date of this Amendment.

             "Contingent Obligation" is, for any Person, any direct or indirect
liability, contingent or not, of that Person for (i) any indebtedness, lease,
dividend, letter of credit or other obligation of another such as an obligation
directly or indirectly guaranteed, endorsed, co-made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (ii) any obligations for undrawn letters of credit for the account of
that Person; and (iii) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but "Contingent
Obligation" does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under the guarantee or other support arrangement.

             "Indebtedness" is (a) indebtedness for borrowed money or the
deferred price of property or services, such as reimbursement and other
obligations for surety bonds and letters of credit, (b) obligations evidenced by
notes, bonds, debentures or similar instruments, (c) capital lease obligations
and (d) Contingent Obligations.

             "Investment" is any beneficial ownership of (including stock,
partnership interest or other securities) any Person, or any loan, advance or
capital contribution to any Person.

             "Loan Documents" means, collectively, the Loan Agreement, the
Representations, and all other present and future documents, instruments and
agreements between Silicon and Borrower, including, but not limited to those
relating to the Loan Agreement, and all amendments and modifications thereto and
replacements therefor.

             "Permitted Indebtedness" is: (a) Borrower's indebtedness to Silicon
under this Agreement or any other Loan Document; (b) Indebtedness existing on
the Closing Date and shown on the Schedule; (c) Subordinated Debt; (d)
Indebtedness to trade creditors incurred in the ordinary course of business; and
(e) Indebtedness secured by Permitted Liens.

             "Permitted Investments" are: (a) Investments shown on the Schedule
and existing on the Closing Date; and (b) (i) marketable direct obligations
issued or unconditionally guaranteed by the United States or its agency or any
State maturing within 1 year from its acquisition, (ii) commercial paper
maturing no more than 1 year after its creation and having the highest rating
from either Standard & Poor's Corporation or Moody's Investors Service, Inc.,
and (iii) Silicon's certificates of deposit issued maturing no more than 1 year
after issue.

             "Representations" means the written Representations and Warranties
provided by Borrower to Silicon referred to in the Schedule.

             "Subsidiary" is for any Person, or any other business entity of
which more than 50% of the voting stock or other equity interests is owned or
controlled, directly or indirectly, by the Person or one or more Affiliates of
the Person.

